DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments
Applicant’s remarks on pages 7 – 15 have been fully considered. 

Claim Status:
Claims 1-6, 9-11, 13-16, and 22-26 stand rejected. Claim 17 is withdrawn and claims 7,8,12, and 18-20 are cancelled. 

Response to 35 U.S.C § 112(b) Rejection
Removal of the term: “high” in claim 1 and the term: “hermetic” in claims 5 and 10 render the 112(b)-rejection moot. 

Response to 35 U.S.C § 102/103 Rejection
Applicant makes three main arguments each of which examiner respectfully disagrees: 
Argument I: “Heinz does not teach “wherein the outer wall function as an ultrasound probe handle.”
Response I: Heinz is not used to teach the limitation of the outer wall functioning as the ultrasound probe handle. Examiner explained that Figure 5 of Spicci teaches the limitation as Fig. 5 shows the Housing surrounding the ultrasound probe and the housing is where the user holds the probe and therefore serves the probe “handle”.  

Argument II: “Heinz does not teach “an inner wall and outer wall defining a phase change chamber…wherein the inner and outer wall defining the phase change chamber are formed from a metal with a thermal conductivity”. Applicant argues that this limitation is not taught as items 22 and 24, characterized as walls by the examiner, are heat sinks and applicants claim 1i s configured to carry heat to the material versus the “walls” 22 and 24 of Heinz are configured to carry heat away from the material. 
Response II:  Heinz is only used to read on the limitation: “wherein the inner wall and the outer wall defining the phase chamber are formed from a metal with a high thermal conductivity”, found in original claim 1. 
First, this limitation does not indicate the means/ directionality in which the walls are meant to transport heat. Applicants invention may use the walls to draw heat away, however, such a limitation is not claimed and although claims are interpreted in light of the specification, limitations from the specification are not read into the claims1. The claim language only states that the walls are formed with a metal of high thermal conductivity and Heinz explicitly teaches in Column 4, Lines 5 – 15: “Each outer heat conductor 22 comprises a sheet made of material having excellent heat conductivity. In the preferred embodiment, each outer heat conductor 22 comprises a sheet of aluminum foil”. 
Seccond, Spicci teaches that the inner wall and outer wall define a phase change chamber as explained as seen in fig. 6 of Spicci, annotated in the non-final rejection, which shows two walls used to form two chambers. Heinz is used to teach that such walls can be made of a metal of high thermal conductivity. 

Argument III: Heinz does not teach “a material disposed with the phase change chamber, wherein the material is configured to change phase in response to heat form a component of the ultrasound probe”. 
Response III:  Heinz is not used to teach this limitation. Examiner explained that Spicci teaches a material disposed within the phase change chamber, wherein the material is configured to change phase in response to heat from a component of the ultrasound probe (Paragraph 81: “a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7 available in the probe” and Paragraph 67 – 69: “After several tests, organic, reversible PCMs were found to be the most suitable for the present application for the following properties: [0068] Freeze without much supercooling; [0069] Ability to melt congruently”). 

Applicants arguments are predominantly against Heinz not teaching the limitations of claims 1 and as outlined above, Heinz does teach some limitations and Spicci teaches the rest. As explained in MPEP 2145.IV: “The test for obviousness is what the combined teachings of the references would have suggested to a person of ordinary skill in the art.” The combination of Spicci in view of Heinz to teach that the walls could be formed with a metal having a thermal conductivity would have been obvious to one having ordinary skill in the art as the use of such a metal would allow for a cooling of the transducers and prevent malfunctioning of the probe, harm onto the user, or erroneous results.  Spicci in combination with Heinz teaches all of the limitations found in claim 1 and for the aforementioned reasons, the 103 rejection is maintained. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1 – 3, 6, and 9 – 11, 13, 14, 16, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Spicci et. al (US 20170164926) in view of Heinz (US 5545942 A).

Regarding claim 1, Spicci teaches:
 a transducer assembly including one or more individual transducer elements (Abstract: a transducer assembly (301)), comprising: 
an inner wall and an outer wall defining a phase change chamber (See Reproduction of Fig. 5 of Spicci with chamber 1 representing the section of the probe with thermally conductive filler 6 and chamber 2 representing the section with void 7), 
wherein the inner wall is in thermal communication with the transducer assembly (Fig. 6 - the thermal path 405 and Zone 103 and Paragraph 58: “Alternatively or in combination, the thermal path 405 realized by the layer 5 is closed on a zone 103 located between the probe head 1 and the external ergonomic case 6.”)
wherein the outer wall functions as an ultrasound probe handle (Fig. 5 – Housing surrounding the ultrasound probe. See Reproduction of Fig. 5 of Spicci.)
and a material disposed within the phase change chamber, wherein the material is configured to change phase in response to heat from a component of the ultrasound probe (Paragraph 81: “a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7 available in the probe” and Paragraph 67 – 69: “After several tests, organic, reversible PCMs were found to be the most suitable for the present application for the following properties: [0068] Freeze without much supercooling; [0069] Ability to melt congruently”). 
While Spicci does teach using a metal with thermal conductivity around an ultrasound probe ([0006]: “The heat conductors are formed from metal foil, typically aluminum, having a heat conductivity greater than the heat conductivity of the thermal potting material which fills the spaces inside the probe housing and surrounds the transducer package.”)
Spicci does not teach wherein the inner wall and the outer wall defining the phase chamber are formed from a metal with thermal conductivity.
However, Heinz, in the same field of thermal management for transducers, teaches an inner wall and the outer wall defining the phase chamber are formed from a metal with thermal conductivity (Column 4, Lines 5 – 15: “Preferably, the outer heat conductors 22 are located between the portions of the electrical shield 20 which cover the long sides of the transducer array case 14 and the opposing portions of the probe housing 18. Each outer heat conductor 22 comprises a sheet made of material having excellent heat conductivity. In the preferred embodiment, each outer heat conductor 22 comprises a sheet of aluminum foil”; and Column 4, Lines 42 – 47: “Each inner heat conductor 24 comprises a sheet made of the same material used for the heat conductors 22, i.e., a material having excellent heat conductivity, such as aluminum foil”; and Abstract: “The heat conductors act as conduits for draining away heat which builds up in the thermal potting material during pulsation of the piezoelectric transducer elements. The heat conductors are formed from metal foil having a heat conductivity greater than the heat conductivity of the thermal potting material which fills the spaces inside the probe housing and surrounds the transducer package.” - Applicants claim language states an inner and outer wall defining the phase change chamber and Heinz shows two walls/layers around the transducer, each wall with material 26, which serves as the phase change chamber, inside). 

It would have been obvious to one having ordinary skill in the art to incorporate an inner portion encasing a transducer having a metal with thermal conductivity and an outer portion also having a metal with thermal conductivity as taught in Heinz into the walls of the probe encasing of Spicci so that heat can be drawn away from the transducer face and toward the rear/interior of the probe (Heinz – Abstract). 

Regarding claim 2, Spicci teaches the ultrasound probe handle comprises a first segment and a second segment coupled together (See Reproduction of Fig. 5: Chambers 1 and 2 are “segments” that are coupled together in the probe handle). 

Regarding claim 3, Spicci teaches the phase change chamber is collectively defined the by first segment and the second segment coupled together (See Reproduction of Fig. 5: Chamber 1 is Void 7 and Chamber 2 is the area holding filler 6 and together they collectively define the “phase change chamber”). 

Regarding claim 6, Spicci teaches the phase change chamber is configured to store thermal energy (Fig. 1 – Void 7 and Paragraph 81: “In this way a new PCM compound can be realized which is highly efficient and can be dispersed in any void space 7” – It is known to one having ordinary skill in the art that as void 7 stores phase change material, it therefore stores “thermal energy”). 

Regarding claim 9, Spicci teaches one or more fins (Fig. 6 - the thermal path 405  and Zone 103) in thermal communication with the phase change chamber and configured to transfer heat between one or more components of the ultrasound probe and the phase change chamber (Paragraph 58: “This zone 103 may be located directly in contact with the aluminum block 3 or in any area of the case 6 located in the rear part of the probe, i.e. on the opposite side with reference to the acoustic lens 801, to act as a heat sink”. See Reproduction of Fig. 6 of Spicci Below). 

Regarding claim 10, Spicci teaches one or more portions of the phase change chamber extend inward from at least one of the chamber walls and towards an inner section of the ultrasound probe handle (See Reproduction of Fig. 5 with Void 7 extending inwards from the bottom to the top. It is known to one having ordinary skill in the art that a void inherently has space between the chamber walls and therefore it extends inwards from the chamber walls towards the inner section of the probe handle). 

Regarding claim 11, Spicci teaches the phase change chamber extends along a handle wall of the ultrasound probe (See Reproduction of Fig. 5 with Void 7 extending down along the walls).
Regarding claim 13, Spicci teaches the component comprises a transducer assembly, a processor, a battery, a sensor, an application specific integrated circuit, or combinations thereof (Abstract: “a transducer assembly” and Paragraph 52: “circuit board 4”). 

Regarding claim 14, Spicci teaches a thermal mounting platform (Fig. 6 – Layer 5), wherein the thermal mounting platform (Paragraph 55: “a layer 5 of graphene” – The broadest reasonable interpretation of a platform is a “raised surface” therefore the layer of graphene is a “platform” as it comprises a raised surface) is directly coupled to the transducer assembly (Paragraph 56: “The layer of graphene or graphene-based compound can be placed in any position starting from the transducer array 301, for example before the first matching layer 601 or after that, before or after the second matching layer 701”) and configured to transfer heat generated by the transducer assembly to the phase change chamber (Paragraph 55: “heat is drained away using a layer 5 of graphene”).

Regarding claim 16, Spicci teaches an outer shell disposed around the phase change chamber (See Reproduction of Fig. 5 with an outer wall surrounding the ultrasound probe and therefore disposed around the phase change chamber). 

Regarding claim 25, Spicci in view of Heinze teaches wherein the metal is one of titanium, aluminum, or copper (Column 4, Lines 5 – 15: “Preferably, the outer heat conductors 22 are located between the portions of the electrical shield 20 which cover the long sides of the transducer array case 14 and the opposing portions of the probe housing 18. Each outer heat conductor 22 comprises a sheet made of material having excellent heat conductivity. In the preferred embodiment, each outer heat conductor 22 comprises a sheet of aluminum foil”; and Column 4, Lines 42 – 47: “Each inner heat conductor 24 comprises a sheet made of the same material used for the heat conductors 22, i.e., a material having excellent heat conductivity, such as aluminum foil”).
It would have been obvious to one having ordinary skill in the art to use aluminum as the metal as taught in Heinz as aluminum has a heat conductivity greater than the conductivity of the potting material inside the probe and thus can draw heat away from the transducers (See Abstract and column 2, lines 55 – 65 of Heinz). 

Claims 4, 5, 15, 23, and 26 rejected under 35 U.S.C. 103 as being obvious over Spicci (US 20170164926 A1) in view of Heinz (US 5545942 A) and further in view of Ruffa (US 20110018395 A1). 

Regarding claim 4, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not teach wherein the phase change chamber comprises a vapor chamber.
However, Ruffa, in the same field of thermal management for transducers, teaches wherein the phase change chamber comprises a vapor chamber (Fig. 3 – Vapor Cavity) along at least two orthogonal dimensions (It is known to one having ordinary skill in the art that a heat pipe is a three-dimensional structure therefore the vapor cavity in the heat pipe, is also three dimensional and thus extending along at least two orthogonal dimensions), wherein the material comprises a working fluid disposed in the vapor chamber (Fig. 3 – Working Fluid 100), and wherein the working fluid is configured to transition between the liquid phase and the gas phase in respond to heat (Paragraph 10: “The enclosure also has hollowed side walls which serve as passageways for the working fluid to flow through in between the evaporator and condenser section” and Fig. 3 section (1) – “working fluid evaporates:…[and] (3) – “condenses” – the evaporation (gas phase) and condensation (liquid phase) of the working fluid are due in response heat heat). 
It would have been obvious to use a “working fluid” and a heat pipe to serve as a cooling mechanism to address heat dissipation problems with transducers (Ruffa – Paragraph 6). 
Regarding claim 5, the modified device of Spicci teaches the vapor chamber further comprises a porous wick structure disposed inside and lining one or more interior surfaces of the hermetic chamber walls, and wherein the porous wick structure comprises pores configured to hold the liquid phase of the working fluid inside the vapor chamber (Ruffa – Paragraph 21: “A wick on the inside of the heat pipe facilities the return of the condensed fluid to the hot end” and Fig. 3 – It can be seen in Fig. 3 that the wick has a porous structure. Furthermore, it is known to one having ordinary skill in the art that if the wick facilitates the return of the working fluid, the wick holds the liquid (condensed) phase of the working fluid and the casing serves as a vapor chamber as it holds vapor. See reproduction of Fig. 3 of Ruffa below). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Spicci with that of Ruffa in order to return the working fluid via capillary action against gravity (Ruffa – Paragraph 21). 

Regarding claim 15, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not specifically state the manufacturing process for the probe.
However, Ruffa, in the same field of thermal management for transducers, teaches wherein the phase change chamber comprises an additively manufactured structure (Paragraph 47: “Additionally, the porous wick structure 216 may also be formed using additive manufacturing and may be formed from sintered powder”). 
It would have been obvious to one of ordinary skill, in the art before the time of the effective filing date, to modify the device of Spicci with that of Ruffa in order to yield the predictable result of producing a structure in an ultrasound probe using additive manufacturing as commonly done in the art. 


Regarding claim 23, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not teach the heat dissipating component is in direct contact with both the 3D vapor chamber and the one or more heat generating component. 
However, Ruffa, in the same field of thermal management for transducers, teaches a heat dissipating component (Abstract – A transducer with a closed heat pipe is provided with a hot surface and a cold surface. The hot surface is in contact with the transducer interior and the cold surface is in contact with a cooler contact area) wherein the heat dissipating component is in direct contact with both the 3D vapor chamber and the one or more heat generating component ([0020]: “To attain the object of the present invention, a heat pipe [“3D vapor cavity/chamber”] is provided as a closed tube with a lower end and an upper end that are respectively in contact with a hot surface [“head generating component”] and a cold surface. The hot surface is in contact with the interior of the transducer, and the cold surface is in contact with the surrounding water, or a cooler part of the transducer.”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the probe of Spicci with the configuration of Ruffa in order to use a heat pipe to serve as a cooling mechanism to address heat dissipation problems with transducers (Ruffa – Paragraph 6). 

Regarding claim 26, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not teach wherein the phase change chamber comprises a 3D vapor chamber.
However, Ruffa, in the same field of thermal management for transducers, teaches wherein the phase change chamber comprises a 3D vapor chamber (Fig. 3 – Vapor Cavity) 
It would have been obvious to use a vapor chamber in order to facilitate the heat pipe thermal cycle and control heating of transducer elements (See Fig. 3 of Ruffa).   

Claims 22 and 24 are rejected under 35 U.S.C. 103 as being obvious over Spicci (US 20170164926 A1) in view of Heinz (US 5545942 A) and further in view of Sethuraman (US 20110301508 A1). 

Regarding claim 22, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not does not teach at least one projection from an inner wall.
	However, Sethuraman, in the same field of thermal management for transducers, teaches the at least one projection is in direct thermal contact with the one or more heat generating components ([0030]: “The channel inlet and outlet 48 (“projection”) are disposed on either side of the ultrasound array and make sure that the fluid is circulated across the transducer array as well as throughout the probe to prevent the transducers from overheating” – the inlet and outlet are in direct thermal contact with the ultrasound transducer as they are directly regulating heat of the transducer b allowing the circulation of the fluid over the transducer). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the probe of Spicci with Sethuraman to use a projection as a cooling mechanism to make sure that the fluid is circulated across the transducer (Sethuraman – Paragraph 30).

Regarding claim 24, Spicci teaches the probe substantially as claimed in claim 1. 
Spicci does not does not teach inner wall in direct thermal communication with the transducer assembly.
However, Sethuraman, in the same field of thermal management for transducers, teaches wherein the inner wall is in direct thermal communication with the transducer assembly ([0031]: The transducer housing is affixed to a stiff shaft 52, e.g. with epoxy 54, to form a single rigid member. The cooling channels 56 and electrode leads 58 are bundled together and further enclosed in epoxy within the shaft” and .See Figure 2 showing the inner wall 56 in direct thermal communication with the transducer assembly comprising electrodes 58 and transducer 42). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the probe of Spicci with Sethuraman to place the inner wall in direct thermal communication with the transducer assembly as the inner wall contains a coolant to cool the transducer and prevent overheating (Sethuraman – Paragraph 31).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/            Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                            


	



    
        
            
        
            
        
            
    

    
        1 See MPEP 2145.VI